Citation Nr: 1502550	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  11-29 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased initial compensable evaluation for service-connected asbestos-induced pleural disease prior to April 23, 2009, in excess of 30 percent prior to July 26, 2011, and in excess of 60 percent thereafter.

2.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for bilateral cataracts, to include as secondary to service-connected asbestos-induced pleural disease.

5.  Entitlement to service connection for bilateral cataracts, to include as secondary to service-connected asbestos-induced pleural disease.

6.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected asbestos-induced pleural disease.

7.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for coronary artery disease, status-post open heart surgery, to include as secondary to service-connected asbestos-induced pleural disease.

8.  Entitlement to service connection for coronary artery disease, status-post open heart surgery, to include as secondary to service-connected asbestos-induced pleural disease.

9.  Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a deviated septum, claimed as residuals of a broken nose.

10.  Entitlement to service connection for pulmonary hypertension, claimed as hypertension, to include as secondary to service-connected asbestos-induced pleural disease.

11.  Entitlement to service connection for kidney disease, to include as secondary to service-connected asbestos-induced pleural disease.

12.  Entitlement to service connection for a disability manifested by swelling of the hands, to include as secondary to service-connected asbestos-induced pleural disease.

13.  Entitlement to service connection for a disability manifested by swelling of the feet, to include as secondary to service-connected asbestos-induced pleural disease.

14.  Entitlement to service connection for carotid artery disease, to include as secondary to service-connected asbestos-induced pleural disease.

15.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).

16.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance/housebound status.


REPRESENTATION

Appellant represented by:	Douglas Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1952 to October 1955.

The appeal comes before the Board of Veterans' Appeals (Board) from an October 2009 rating decision that was brokered out to the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio by the RO in Atlanta, Georgia.  The Veteran submitted a notice of disagreement (NOD) on November 2009.  A statement of the case (SOC) was provided on September 2011.  The Veteran perfected his appeal with the timely submission of a VA Form 9 in October 2011.

The Veteran was afforded a travel Board hearing before the undersigned Veterans Law Judge at the RO on August 2014.  A copy of the transcript has been associated with the claims file.

In May 25, 2012, November 8, 2012, November 30, 2012, and August 19, 2014, the Veteran submitted additional evidence to the Board that was accompanied by a waiver of initial RO review of the new evidence.  The new evidence will therefore be considered in this decision.  38 C.F.R. § 20.1304.  In January 19, 2012 and December 27, 2012, the Veteran submitted additional evidence to the Board that was not accompanied by a waiver of initial RO review of the new evidence.  However, the Board finds that it may still properly proceed in the adjudication of the claims on appeal as the records submitted on January 2012 exclusively detail the Veteran's prescription for oxygen, which is rendered moot in its potential consideration, as the Board is currently granting the Veteran's increased evaluation claim in full for that particular time period, and the records submitted on December 2012 detail the Veteran's cardiovascular conditions, which further support that a grant is warranted.  Accordingly, the Board finds no prejudice to the Veteran in proceeding with adjudication without securing waivers in those cases.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The United States Court of Appeals for Veterans Claims (Court) determined that where a claimant or the record reasonably raises the question of unemployability due to the underlying disability for which an initial or increased rating is sought, then part of the initial or increased rating claim infers a claim for TDIU due to that underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 453-455 (2009).  VA also has the duty to maximize benefits.  See Buie v. Shinseki, 24 Vet. App. 242 (2010).  The issues of entitlement to TDIU and SMC based on the need for aid and attendance/housebound status have been raised by the Veteran and the record, and so are considered part and parcel of the underlying increased rating claims.  Id.  As such, the Board has identified the issues as stated on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an increased initial compensable evaluation for service-connected asbestos-induced pleural disease prior to April 23, 2009 and in excess of 30 percent from April 23, 2009 to May 2, 2010 and entitlement to TDIU and SMC, as well as entitlement to service connection for bilateral cataracts, kidney disease, and a disability manifested by swelling of the hands are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the period from May 3, 2010 forward, the Veteran's service-connected asbestos-induced pleural disease is manifested by a condition with the presence of pulmonary hypertension, and symptoms consistent with cor pulmonale.

2.  In a final decision issued in July 2005, the RO denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, bilateral cataracts, diabetes mellitus type II, coronary artery disease, and a deviated septum.

3.  Evidence added to the record since the final July 2005 rating decision, with regard to the issues of bilateral hearing loss, bilateral cataracts, and coronary artery disease, is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim.

4.  Evidence added to the record since the final July 2005 rating decision, with regard to the issues of diabetes mellitus type II and deviated septum is cumulative or redundant of the evidence of record at the time of the decision and does not raise a reasonable possibility of substantiating the Veteran's claim.

5.  Resolving all doubt in the Veteran's favor, the Board finds that the currently diagnosed bilateral hearing loss was incurred during the Veteran's service aboard a naval vessel in the vicinity of loud guns as supported by the positive medical nexus opinion of record.

6.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed coronary artery disease, status-post open heart surgery is etiologically related to his service-connected asbestos-induced pleural disease as per the positive medical nexus opinion of record.

7.  The Board finds that the Veteran's currently diagnosed pulmonary hypertension is etiologically related to his service-connected asbestos-induced pleural disease as per the positive medical nexus opinion of record.

8.  The Board finds that the Veteran's currently diagnosed disability manifested by swelling and pain in the lower extremities is etiologically related to his service-connected asbestos-induced pleural disease as per the positive medical nexus opinion of record.

9.  Resolving all doubt in the Veteran's favor, the Board finds that the Veteran's currently diagnosed carotid artery disease is etiologically related to his service-connected asbestos-induced pleural disease as per the positive medical nexus opinion of record.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent disability rating for service-connected asbestos-induced pleural disease as of May 3, 2010, are met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.97, Diagnostic Code 6833 (2014).

2.  New and material evidence has been received to reopen the claims of entitlement to service connection for bilateral hearing loss, bilateral cataracts, and coronary artery disease.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  New and material evidence has not been received to reopen the claims of entitlement to service connection for diabetes mellitus type II and deviated septum.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

4.  The criteria for service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).

5.  The criteria for service connection for coronary artery disease, status-post open heart surgery are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

6.  The criteria for service connection for pulmonary hypertension are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

7.  The criteria for service connection for disability manifested by swelling and pain in the lower extremities are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).

8.  The criteria for service connection for carotid artery disease are met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2014).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

As the claims to reopen for the issues of bilateral hearing loss, bilateral cataracts and coronary artery disease, as well as the claims for service connection for bilateral hearing loss, coronary artery disease, carotid artery disease, pulmonary hypertension, and disability manifested by swelling and pain in the lower extremities are granted, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.

Additionally, as to the appeal for an increased evaluation for service-connected asbestos-induced pleural disease, given the favorable outcome adjudicated herein, resulting in a grant of 100 percent from May 3, 2010 forward under 38 C.F.R. § 4.97, Diagnostic Code 6833, no further explanation is required as to how VA has fulfilled the duties to notify and assist.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The initial increased rating period for this condition prior to May 3, 2010 is not being adjudicated on the merits in this decision, but is remanded for further development; therefore, VCAA analysis is not required at this time regarding adjudication of service-connected asbestos-induced pleural disease for the period prior to May 3, 2010.  See generally Locklear v. Shinseki, 24 Vet. App. 311 (2011) (noting that bifurcation of a claim generally is within VA's discretion).

However, in regard to the claims to reopen for a deviated septum and diabetes mellitus type II, as these decisions are unfavorable, the duties to notify and assist must be discussed in further detail.  Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated July 2009 and July 2011 that contained all of the required notice.  The Veteran has not been shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. §§ 5103A(b), (c); 38 C.F.R. §§ 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  It is noted that, per a December 27, 2012 correspondence from the Veteran's attorney, a request was submitted to the RO for assistance in obtaining outstanding private treatment records from Piedmont Hospital.  This request was sent along with other treatment records from Piedmont Hospital which appeared to show exclusive treatment for the Veteran's cardiovascular conditions.  As such, the Board finds that there is no prejudice in proceeding to adjudicate the Veteran's claims on the merits as, the only potentially involved claims, namely an increased evaluation for service-connected asbestos-induced pleural disease and pulmonary hypertension, as they have been previously mentioned by medical treatment providers in correlation with the Veteran's cardiovascular disabilities, are already being provided fully favorable resolutions.  Furthermore, there is no indication given by the Veteran, his attorney, or the Piedmont Hospital treatment notes of record that such outstanding records provide any discussion of the claimed deviated septum or diabetes mellitus type II. Accordingly, as there is no prejudice to the adjudication of the claims on the merits, the Board shall proceed accordingly.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Service Connection

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Service connection also may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).  Service connection further may be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is limited specifically to the chronic conditions listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran's current diagnoses of bilateral sensorineural hearing loss and hypertension are considered chronic conditions under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is applicable.

Additionally, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must consider fully the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Lay evidence also can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2014).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

When the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Id.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim.  Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's service-connected asbestos-induced pleural disease is rated as 0 percent prior to April 23, 2009, 30 percent from April 23, 2009 to July 25, 2011, and 60 percent from July 26, 2011.  38 C.F.R. § 4.97, DC 6833.  A 10 percent evaluation is warranted for a Forced Vital Capacity (FVC) of 75 to 80 percent predicted, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicted.  Id.  A 30 percent evaluation is warranted for a FVC of 65 to 74 percent predicted, or; DLCO (SB) of 56 to 65 percent predicted.  Id.  A 60 percent evaluation is warranted for a FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation.  Id.  A 100 percent evaluation is warranted for a FVC less than 50 percent predicted, or; DLCO (SB) less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption with cardiorespiratory limitation, or; cor pulmonale or pulmonary hypertension, or; requires outpatient oxygen therapy.  Id.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in the claimant's favor.  38 C.F.R. § 4.3 (2014).

New and Material Evidence

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).


Background

Asbestos-Induced Pleural Disease

The Veteran contends that his service-connected asbestos-induced pleural disease is worse than currently reflected by his current evaluations.  To this effect, the Veteran has provided statements and testified at his August 2014 Board hearing that he suffers from chronic symptoms of dyspnea and requires outpatient oxygen therapy.  The Veteran's attorney further provided that treatment records dating back to 2009 show that the Veteran has been in receipt of oxygen therapy.

A review of the Veteran's VA outpatient treatment records and private treatment records reveals that he has been continually treated for his pulmonary condition throughout the course of appeal.  

VA outpatient treatment records show that the Veteran was seen for complaints of shortness of breath and dyspnea on exertion in 2007.   In October 2007, it was noted that the Veteran had a mild airway obstruction of unknown etiology.  In December 2007, the Veteran was provided with testing, to include a pulmonary function test and a computerized tomography (CT) scan of his chest that revealed the presence of pleural plaques consistent with asbestos exposure.  In a February 2008 note interpreting the results of the CT scan, it was indicated that the pleural thickening was mild.  Subsequent testing at the VA medical center revealed essentially normal pulmonary function testing and mild airway obstruction.

In a February 2010 private treatment letter from a Dr. P. R., it was noted that the Veteran had been treated for an asbestos-related pulmonary condition since October 2008.  It was noted that the Veteran's condition was not treatable and would likely increase in severity over time.

In a May 3, 2010 private treatment record, from a Dr. J. S., it was noted that the Veteran had recently received an echocardiogram and the results showed that the Veteran had diagnosed pulmonary hypertension and that this was as least as likely as not related to his asbestos-related pulmonary condition.  Private treatment records in 2011 and 2012 continued to show that the Veteran was diagnosed with pulmonary hypertension and that his symptoms were also consistent with cor pulmonale.  These records also showed that the Veteran was in receipt of outpatient oxygen therapy.

The Veteran was provided with a VA examination in March 2011.  At this examination, it was noted that the Veteran claimed to have been suffering from residuals of asbestos exposure since 2005.  Current complaints included dyspnea on exertion and a productive cough.  The Veteran was prescribed oxygen at a rate of 3 liters per minute.  The examiner noted that the Veteran had been diagnosed with cor pulmonale.  The Veteran's prior pulmonary function tests were reviewed, which revealed a FVC that was normal with mild reductions, lung volumes within normal limits, normal diffusing capacity, and mild airflow limitation in May 2007 and a FVC of 66 percent evidencing a minimal obstructive defect in 2010.  The examiner opined that the Veteran's asbestosis was mild and his pulmonary function tests were good.

The Veteran was provided with an additional VA examination in July 2011.  At this examination, the Veteran was provided with a new pulmonary function test.  Test results revealed a FVC of 57 percent pre-test and 50 percent post-test with a DLCO of 53 percent.  The examiner opined that there was a severe airflow limitation without significant improvement post bronchodilation, diffusing capacity was mildly restricted, and lung volumes indicated mild restriction.  It was noted that the Veteran was prescribed oxygen therapy.  The VA examiner reported that the Veteran was on oxygen for a combination of coronary artery disease and restrictive/obstructive airway disease.  The VA examiner noted that the Veteran was not on oxygen for asbestosis and that he did not have cor pulmonale.  The VA examiner did not specifically identify what other airway disease the Veteran was diagnosed with other than his service-connected asbestos-induced pleural disease, and he did not explain why he now thought the Veteran did not have cor pulmonale.  




Bilateral Hearing Loss

The Veteran contends that his bilateral hearing loss is the result of military service.  In particular, the Veteran has stated and testified at his August 2014 Board hearing that he was stationed aboard a ship while serving in the Navy and that his duty location was next to large guns that would periodically fire.  The Veteran further indicated that he was not provided hearing protection.

A review of the Veteran's DD 214 shows that he was stationed aboard a Navy vessel, the USS Cogswell, and that he performed duties as a maintenance man.

A review of the Veteran's service treatment records reveals that, on his service exit physical in October 1955, he was administered a whisper test with a score of 15/15, evidencing normal hearing.

The Veteran's post-service medical records show that he is currently diagnosed with bilateral hearing loss.  In February 2010, the Veteran was seen by a Dr. D. C. for complaints of hearing loss and ear drainage.  The Veteran reported having to read lips and facial expressions in order to communicate with people.  He reported having hearing aids, but that he could not use them.  Pure tone thresholds, in decibels, were as follows:
 
 
 
 
HERTZ
 
 
 
500
1000
2000
3000
4000
RIGHT
        65
        65
        65
        85
        95
LEFT
        105
        95
        100
        115
        120
 
Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 32 percent in the left ear.  The Veteran was diagnosed with moderately severe to profound down sloping sensorineural hearing loss in the right ear and profound sensorineural hearing loss in the left ear.  

In a January 2012 letter from the Veteran's private audiologist, it was noted that he had been treated for this condition since 2005.  Based upon the audiologist's review of the Veteran's treatment history, statements regarding duties in the Navy, and hearing loss conditions of similarly-situated patients, he opined that it was as least as likely as not that the Veteran's condition was caused by or incurred in military service due to the noise exposure of large guns without hearing protection aboard a Navy vessel.  In support, he provided that the noise level and shockwaves from such guns could cause this long-lasting damage.

Pulmonary Hypertension

The Veteran contends that he has hypertension that is related to his service-connected asbestos-induced pleural disease.

A review of the Veteran's VA outpatient treatment records and private treatment records reveal that he has been diagnosed with and treated for hypertension.  In particular, in a May 3, 2010 private treatment record, from a Dr. J. S., it was noted that the Veteran had recently received an echocardiogram and the results showed that the Veteran had diagnosed pulmonary hypertension and that this was as least as likely as not related to his asbestos-related pulmonary condition.  Private treatment records in 2011 and 2012 continued to show that the Veteran was diagnosed with pulmonary hypertension and that his symptoms were also consistent with cor pulmonale.

Analysis

Asbestos-Induced Pleural Disease

Based on the above, the Board finds that the Veteran's asbestos-induced pleural disease meets the criteria for a 100 percent evaluation from May 3, 2010, the date upon which the medical evidence first showed entitlement.   As per the May 3, 2010 findings, the Veteran has a diagnosis of pulmonary hypertension, the existence of which, in and of itself, warrants the 100 percent rating in accordance with the Schedule.  Although a pulmonary function test was not performed during the basis of this treatment record and the Schedule normally requires such, an exception exists for cases in which pulmonary hypertension (documented by an echocardiogram or cardiac catheterization), cor pulmonale, or right ventricular hypertrophy has been diagnosed.  See 38 C.F.R. § 4.96 (2014).  As the May 2010 record shows that pulmonary hypertension was diagnosed on the basis of an echocardiogram, this exception is thus met and renders the diagnosis valid for rating purposes.  This diagnosis is continued to be documented throughout the Veteran's treatment records in 2011 and 2012, in addition to findings consistent with cor pulmonale.  Thus, the criteria for a 100 percent evaluation have been clearly established from May 3, 2010.

A discussion of extra-schedular consideration of this condition is not warranted at this time as the Veteran is already receiving the maximum benefit from May 3, 2010 and the adjudication of the time period prior is subject to further development due to bifurcation and remand discussed in further detail below.

Bilateral Hearing Loss

New and Material Evidence

The Veteran initially filed a claim for service connection for bilateral hearing loss in September 2004.  The evidence at the time of the adjudication of the Veteran's claim in a July 2005 rating decision consisted of service treatment records, VA outpatient treatment records showing a diagnosis of hearing loss in February 2002 and treatment for difficulty hearing in January 2005, neither discussing any relationship to military service, and private treatment records with no discussion of hearing loss.  The July 2005 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service, there was no indication of the complaint or treatment of such disorder within one year post military service, and there was no medical nexus shown between the Veteran's current condition and military service.  The Veteran was notified of this decision on August 8, 2005.  He had until August 8, 2006 to submit additional evidence or an intention to appeal.  The Veteran did file a NOD in July 2006, within the applicable time limit.  However, in a signed statement, dated October 2007, the Veteran withdrew his appeal.  Therefore, the July 2005 rating decision became final.

Since the July 2005 rating decision was finalized, the Veteran has submitted statements regarding exposure to naval gunfire in service, additional VA outpatient treatment records showing continued treatment for bilateral hearing loss, as well as a private treatment record dated January 2012, in which the Veteran's private physician provided a positive nexus opinion relating the Veteran's bilateral hearing loss to his in-service noise exposure via naval gunfire.  The Veteran's 2012 private opinion evidence is new because it has not been previously considered.  It is also material because it addresses the issues, potential in-service noise exposure and a nexus of the Veteran's bilateral hearing loss to such in-service exposure, that were previously unknown at the time of the July 2005 rating decision.   This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim is reopened.   The Veteran's appeal to this extent is allowed.

Merits

Having reopened the Veteran's claim for bilateral hearing loss, the Board finds, upon resolving all reasonable doubt in the Veteran's favor, service connection is warranted.  The Veteran is shown to have a current diagnosis of bilateral sensorineural hearing loss as per his VA outpatient treatment records and the private treatment records, with audiogram and speech discrimination testing, provided in February 2010 and January 2012.  Additionally, it is substantiated that the Veteran was exposed to loud noise in service via being stationed aboard a Navy vessel, as his DD 214 reflects such service and the Veteran is found to be competent and credible in his assertions that his duties placed him in the proximity of naval gunfire.  The Veteran is competent to discuss first-hand experiences of what he did in-service, as such experiences are subjective.  The Veteran is credible because he has been consistent in his statements and Board testimony, which are further corroborated by his duty title as maintenance man and duty station as aboard a Navy ship during service.   As such, the inquiry turns upon a finding of nexus between the Veteran's currently diagnosed bilateral hearing loss and his in-service noise exposure.  See 38 C.F.R. § 3.303(a); Shedden, 381 F.3d at 1166-67.

Here, the only nexus opinion of record, via the January 2012 private audiologist, rendered a finding of a positive relationship between the Veteran's in-service noise exposure and his currently diagnosed bilateral hearing loss.  As an audiologist who had treated the Veteran's conditions for several years, taken account of his military history, and treated similarly situated patients, he is found to be competent to render such an opinion.  Therefore the January 2012 audiologist opinion has high probative value.

Additionally, although it is noted that the Veteran was administered a whisper test at service separation with normal findings, such evidence is not found to be probative of the issue of whether the Veteran's in-service noise exposure resulted in hearing loss.  The whisper test was an unreliable source for determining whether the Veteran had hearing loss in service and it would not be totally dispositive of substantiating hearing loss that the Veteran may have sustained.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.   Gilbert, 1 Vet. App. at 49.  Given the Veteran's current diagnosis of bilateral hearing loss, substantiated in-service noise exposure, and medical nexus via the 2012 audiologist's opinion that it is as least as likely as not that the Veteran's condition is related to such exposure, reasonable doubt is resolved in favor of the Appellant and service connection for bilateral hearing loss is granted. 38 U.S.C.A. § 5107(b).

Bilateral Cataracts

The Veteran initially filed a claim for service connection for bad vision in September 2004.  The evidence at the time of the adjudication of the Veteran's claim in a July 2005 rating decision consisted of service treatment records, VA outpatient treatment records, which were negative for a showing of treatment for cataracts, and private treatment records with no discussion of cataracts.  The July 2005 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there was no medical nexus shown between the Veteran's current condition and military service.  The Veteran was notified of this decision on August 8, 2005.  He had until August 8, 2006 to submit additional evidence or an intention to appeal.  The Veteran did file a NOD in July 2006, within the applicable time limit.  However, in a signed statement, dated October 2007, the Veteran withdrew his appeal.  Therefore, the July 2005 rating decision became final.

Since the July 2005 rating decision was finalized, the Veteran has submitted additional statements regarding a relationship of his cataracts to his service-connected asbestos-induced pulmonary disease and a February 2010 private treatment record from a Dr. D. C. in which it was noted that the Veteran had a history of cataracts, but there was no indication as to the etiology of this condition or any relationship to military service.  The 2010 record is new because it had not been previously considered.  It is also material because it identifies a condition of the eyes for which service connection may be granted that was previously unknown at the time of the July 2005 rating decision.  This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim is reopened.   The Veteran's appeal to this extent is allowed.

Diabetes Mellitus Type II

The Veteran initially filed a claim for service connection for diabetes mellitus type II in September 2004.  The evidence at the time of the adjudication of the Veteran's claim in a July 2005 rating decision consisted of service treatment records, VA outpatient treatment records showing a diagnosis of diabetes mellitus type II, and private treatment records showing a diagnosis of diabetes mellitus type II.  The July 2005 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there was no medical nexus shown between the Veteran's current condition and military service.  The Veteran was notified of this decision on August 8, 2005.  He had until August 8, 2006 to submit additional evidence or an intention to appeal.  The Veteran did file a NOD in July 2006, within the applicable time limit.  However, in a signed statement, dated October 2007, the Veteran withdrew his appeal.  Therefore, the July 2005 rating decision became final.

Since the July 2005 rating decision was finalized, the Veteran has submitted additional statements regarding a theory of secondary service connection to his service-connected asbestos-induced pleural disease, as well as additional VA outpatient and private treatment records showing a continued diagnosis and treatment of diabetes mellitus type II.  The Veteran's statements and records are new because they had not been previously considered.  However, they are not found to be material, as they are redundant of the same facts that were previously known at the time of the July 2005 rating decision, that the Veteran is diagnosed with diabetes mellitus type II.   There was no additional evidence, medical or otherwise, that spoke to the issue of a nexus between the Veteran's diabetes mellitus and his military service or his service-connected asbestos-induced pleural disease.  

It is noted that the theory of secondary service connection was never considered at the time of the July 2005 rating decision, as the Veteran did not even have a service-connected condition at that time, much less advanced such an allegation.  However, a new theory of entitlement alone is not new and material evidence.  In addition, a new theory of causation for the same disease or injury that was the subject of a previously denied claim by the Board cannot be the basis to reopen the claim under 38 U.S.C.A. § 7104(b).  However, if the evidence supporting the Veteran's new theory of causation constitutes new and material evidence, then the VA must reopen the Veteran's claim under § 5108.  Boggs v. Peake, 520 F.3d 1330, 1336-37 (Fed. Cir. 2008).  Here, the Veteran merely submitted a new theory that his diabetes mellitus type II was related or caused by his service-connected asbestos-induced pleural disease.  However, the Board notes that the Veteran has not submitted any additional evidence to support this contention.  As such, the new evidence amounts to the Veteran's contention of the theory alone and is, therefore, not material.

Accordingly, the Veteran's claim for entitlement to service connection for diabetes mellitus type II is not reopened.  In this regard, the Veteran's claim is denied.

Coronary Artery Disease

New and Material Evidence

The Veteran initially filed a claim for service connection for cardiac heart disease, status-post open-heart surgery, in September 2004.  The evidence at the time of the adjudication of the Veteran's claim in a July 2005 rating decision consisted of service treatment records and outpatient treatment records showing a diagnosis of acute cardiac disease with open heart surgery.  The July 2005 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service, there was no indication of the complaint or treatment of such disorder within one year post military service, and there was no medical nexus shown between the Veteran's current condition and military service.  The Veteran was notified of this decision on August 8, 2005.  He had until August 8, 2006 to submit additional evidence or an intention to appeal.  The Veteran did file a NOD in July 2006, within the applicable time limit.  However, in a signed statement, dated October 2007, the Veteran withdrew his appeal.  Therefore, the July 2005 rating decision became final.

Since the July 2005 rating decision was finalized, the Veteran has submitted statements regarding a relationship of his heart condition to his service-connected asbestos-induced pleural disease, additional VA outpatient treatment records showing continued treatment for coronary artery disease, as well as several letters from the Veteran's private physicians, Dr. J. S. and Dr. W.V. L., in which it was provided that, due to an inherent interrelationship of cardio and pulmonary organs, the Veteran's coronary artery disease is etiologically caused by his asbestos-induced pleural disease.  The Veteran's statements and private opinion evidence by Dr. J. S. and Dr. W. V. L. are new because they have not been previously considered.  They are also material because they address the issue, relationship of coronary artery disease to a service-connected condition that was previously unknown at the time of the July 2005 rating decision.   This at the very least meets the minimum threshold requirements under Shade, 24 Vet. App. at 110 for a finding of new and material evidence.  As new and material evidence has been received, the claim is reopened.   The Veteran's appeal to this extent is allowed.

Merits

There is conflicting medical opinion evidence of record as to whether the Veteran's coronary artery disease is proximately due to, or the result of, the Veteran's service-connected asbestos-induced pleural disease.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The record shows that the March 2011 VA examiner (Dr. L.T.) found that it was less likely than not that the Veteran's coronary artery disease was caused by or related to his service connected asbestos induced pleural disease.  The VA examiner noted that the Veteran's own heart studies showed that the cause of his heart
disease was narrowing by plaque and that the cause of this was his diabetes mellitus, hyperlipidemia, obesity, and hypertension.  The VA examiner maintained that the Veteran's asbestosis was mild and his PFT's were good.  The VA examiner indicated that a group of small asbestosis nodules in the upper part of a lung would not cause cholesterol plaques in the heart and carotid.  The Veteran's heart and carotid problems were not the result of strain from the lung, but rather from cholesterol plaques.  The VA examiner acknowledged that this was a different opinion than that expressed from the Veteran's outside physician, but the VA examiner maintained that the outside physician's rational that all lung-heart problems were related to each other was invalid.  

In a November 2012 letter, Dr. J.S., a cardiologist, indicated that the Veteran had been a regular patient since March 19, 2010.  He had an extensive history of multiple medical problems including asbestosis with hypoxia, coronary artery disease, carotid artery disease, type II diabetes, hypertension, hyperlipidemia, atrial fibrillation, pulmonary hypertension, and valvular heart disease.  He had chronic shortness of breath, pulmonary congestion and intermittent lower extremity pain and swelling.  Dr. J.S. maintained that the Veteran's symptoms were due to asbestosis with the development of pulmonary hypertension, tricuspid regurgitation and cor pulmonale.  Dr. J.S. noted that "[t]o a large part, his heart issues [were] likely as not related to asbestos exposure, chronic lung disease and the development of pulmonary hypertension and cor pulmonale."  Dr. J.S. maintained that "[h]eart and lung disease [were] inter-related with the disease of one organ affecting the other."  

The Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014). Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for coronary artery disease, status-post open heart surgery secondary to service-connected asbestos-induced pleural disease is warranted. 

Deviated Septum

The Veteran initially filed a claim for service connection for residuals of a broken nose, later diagnosed as deviated septum, in September 2004.  The evidence at the time of the adjudication of the Veteran's claim in a July 2005 rating decision consisted of service treatment records, VA outpatient treatment records, including a September 2004 record showing treatment for a deviated septum that was stated to be due to a fracture nearly 30 years earlier, private treatment records with no discussion of a deviated septum, and the Veteran's statements that he broke his nose in service when a hatch door slammed on his face.  The July 2005 rating decision denied that claim on the basis that service treatment records showed no complaints or diagnoses in service and there was no medical nexus shown between the Veteran's current condition and military service.  The Veteran was notified of this decision on August 8, 2005.  He had until August 8, 2006 to submit additional evidence or an intention to appeal.  The Veteran did file a NOD in July 2006, within the applicable time limit.  However, in a signed statement, dated October 2007, the Veteran withdrew his appeal.  Therefore, the July 2005 rating decision became final.

Since the July 2005 rating decision was finalized, the Veteran has submitted additional statements regarding breaking his nose in service due to a hatch door slamming on his face.  The Veteran's statements are new because they had not been previously considered.  However, they are not found to be material, as they are redundant of the same facts that were previously known at the time of the July 2005 rating decision.   There was no additional evidence, medical or otherwise, that spoke to the issue of a nexus between the Veteran's deviated septum and his alleged in-service door hatch injury.  As such, the Veteran's claim for entitlement to service connection for a deviated septum is not reopened.  In this regard, the Veteran's claim is denied.

Pulmonary Hypertension

The Board finds service connection for pulmonary hypertension is warranted.  The Veteran is shown to have a current diagnosis of pulmonary hypertension as per his private treatment records, with a confirmed diagnosis via echocardiogram shown in a May 2010 record from Dr. J. S.  Additionally, the Veteran has been shown to have a service-connected disability of asbestos-induced pleural disease.   As such, the inquiry turns upon a finding of nexus between the Veteran's currently diagnosed pulmonary hypertension and his service-connected asbestos-induced pleural disease.  See 38 C.F.R. § 3.310(a); Allen, 7 Vet. App. at 448.

Here, the only nexus opinion of record that specifically discusses the etiology of the pulmonary hypertension, via a November 2012 private examination by Dr. J. S., rendered a finding of a positive relationship between the Veteran's service-connected asbestos-induced pleural disease and his currently diagnosed pulmonary hypertension, finding it most likely due to asbestos exposure and the fact that such hypertension, by virtue of being "pulmonary" is necessarily related to a respiratory condition of the Veteran for which he has only been shown to be diagnosed with the service-connected one.  As a medical doctor and Fellow of the American College of Cardiology who had treated the Veteran's conditions for several years, taken account of his military history of asbestos exposure, and treated similarly situated patients, he is found to be competent to render such an opinion.  Therefore the November 2012 private opinion with regard exclusively to the diagnosis of pulmonary hypertension has high probative value.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.   Gilbert, 1 Vet. App. at 49.  Given the Veteran's current diagnosis of pulmonary hypertension confirmed by echocardiogram, service-connected asbestos-induced pleural disease, and medical nexus via the 2012 private opinion that it is as most likely that the Veteran's condition is related to such respiratory disability, service connection for pulmonary hypertension is granted. 

Disability Manifested by Swelling of the Feet

In a November 2012 letter, Dr. J.S. maintained that the Veteran had intermittent ankle swelling and lower extremity pain due to his chronic lung disease.  Service connection is warranted for disability manifested by swelling/pain in the lower extremities. 

Carotid Artery Disease

There is conflicting medical opinion evidence of record as to whether the Veteran's carotid artery disease is proximately due to, or the result of, the Veteran's service-connected asbestos-induced pleural disease.  The Board must therefore weigh the credibility and probative value of these opinions, and in so doing, the Board may favor one medical opinion over the other. See Evans v. West, 12 Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 429, 433 (1995)). The Board must account for the evidence it finds persuasive or unpersuasive, and provide reasons for rejecting material evidence favorable to the claim. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).

The record shows that the March 2011 VA examiner (Dr. L.T.) found that it was less likely than not that the Veteran's carotid artery disease was caused by or related to his service connected asbestos induced pleural disease.  The VA examiner noted that the Veteran's own heart studies showed that the cause of his heart
disease was narrowing by plaque and that the cause of this was his diabetes mellitus, hyperlipidemia, obesity, and hypertension.  The VA examiner maintained that the Veteran's asbestosis was mild and his PFT's were good.  The VA examiner indicated that a group of small asbestosis nodules in the upper part of a lung would not cause cholesterol plaques in the heart and carotid.  The Veteran's heart and carotid problems were not the result of strain from the lung, but rather from cholesterol plaques.  The VA examiner acknowledged that this was a different opinion than that expressed from the Veteran's outside physician, but the VA examiner maintained that the outside physician's rational that all lung-heart problems were related to each other was invalid.  

In a November 2012 letter, Dr. J.S., a cardiologist, indicated that the Veteran had been a regular patient since March 19, 2010.  He had an extensive history of multiple medical problems including asbestosis with hypoxia, coronary artery disease, carotid artery disease, type II diabetes, hypertension, hyperlipidemia, atrial fibrillation, pulmonary hypertension, and valvular heart disease.  He had chronic shortness of breath, pulmonary congestion and intermittent lower extremity pain and swelling.  Dr. J.S. maintained that the Veteran's symptoms were due to asbestosis with the development of pulmonary hypertension, tricuspid regurgitation and cor pulmonale.  Dr. J.S. noted that "[t]o a large part, his heart issues [were] likely as not related to asbestos exposure, chronic lung disease and the development of pulmonary hypertension and cor pulmonale."  Dr. J.S. maintained that "[h]eart and lung disease [were] inter-related with the disease of one organ affecting the other."  

The Board finds that there is competent and credible unfavorable medical opinion evidence against the claim and competent and credible favorable medical opinion evidence in favor of the claim. When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014). Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner." Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990). Reasonable doubt is resolved in favor of the Veteran.  Accordingly, service connection for carotid artery disease secondary to service-connected asbestos-induced pleural disease is warranted. 


ORDER

Entitlement to an evaluation of 100 percent for service-connected asbestos-induced pleural disease from May 3, 2010 is granted, subject to the regulations governing the payment of monetary awards.

New and material evidence having been received; the claim of entitlement to service connection for bilateral hearing loss is reopened; the appeal is granted to this extent.

Entitlement to service connection for bilateral hearing loss is granted.

New and material evidence having been received; the claim of entitlement to service connection for bilateral cataracts, to include as secondary to service-connected asbestos-induced pleural disease, is reopened; the appeal is granted to this extent.

New and material evidence having not been received; the claim of entitlement to service connection for diabetes mellitus type II, to include as secondary to service-connected asbestos-induced pleural disease, is not reopened; the appeal is thus denied.

New and material evidence having been received; the claim of entitlement to service connection for coronary artery disease, status-post open heart surgery, to include as secondary to service-connected asbestos-induced pleural disease, is reopened; the appeal is granted to this extent.

Entitlement to service connection for coronary artery disease, status-post open heart surgery as secondary to service-connected asbestos-induced pleural disease is granted.

New and material evidence having not been received; the claim of entitlement to service connection for a deviated septum, claimed as residuals of a broken nose, is not reopened; the appeal is thus denied.

Entitlement to service connection for pulmonary hypertension, claimed as hypertension, as secondary to service-connected asbestos-induced pleural disease is granted.

Entitlement to service connection for disability manifested by swelling and pain in the lower extremities as secondary to service-connected asbestos-induced pleural disease is granted.

Entitlement to service connection for carotid artery disease as secondary to service-connected asbestos-induced pleural disease is granted.


REMAND

Asbestos-Induced Pleural Disease prior to May 3, 2010

In regard to the Veteran's service-connected asbestos-induced pleural disease, further development regarding the adjudication of the claim for an increased rating prior to May 3, 2010 is necessary.  This condition is currently evaluated as 30 percent disabling from April 23, 2009 to May 2, 2010 and noncompensable from March 10, 2008 to April 22, 2009.  The Veteran is currently evaluated as 100 percent disabling for this condition from May 3, 2010 based upon a confirmed diagnosis via echocardiogram of pulmonary hypertension, as well as later findings of symptoms consistent with cor pulmonale.

The current medical evidence of record for the time period prior to May 3, 2010 shows that the Veteran's condition had been identified as related to asbestos exposure.  In October 2007, it was noted that the Veteran had a mild airway obstruction of unknown etiology.  In December 2007, the Veteran was provided with testing, to include a pulmonary function test and a computerized tomography (CT) scan of his chest that revealed the presence of pleural plaques consistent with asbestos exposure.  In a February 2008 note interpreting the results of the CT scan, it was indicated that the pleural thickening was mild.  Subsequent testing at the VA medical center revealed essentially normal pulmonary function testing and mild airway obstruction.

In a February 2010 private treatment letter from a Dr. P. R., it was noted that the Veteran had been treated for an asbestos-related pulmonary condition since October 2008.  It was noted that the Veteran's condition was not treatable and would likely increase in severity over time.

The Veteran's prior pulmonary function tests revealed a FVC that was normal with mild reductions, lung volumes within normal limits, normal diffusing capacity, and mild airflow limitation in May 2007 and a FVC of 66 percent evidencing a minimal obstructive defect in 2010.

There was no indication of a FVC of 50 to 64 percent predicted, or; DLCO (SB) of 40 to 55 percent predicted, or; maximum exercise capacity of 15 to 20 ml/kg/min oxygen consumption with cardiorespiratory limitation; or pulmonary hypertension, cor pulmonale, or the requirement of outpatient oxygen therapy prior to May 3, 2010.

At the Veteran's August 2014 Board hearing, the Veteran's representative stated that the Veteran had been receiving outpatient oxygen therapy since "at least September 2009."  See Transcript of Record at 14.  It was not identified through which treatment provider the Veteran received this therapy.  A review of the current medical evidence of record does not reveal that the Veteran was prescribed oxygen therapy earlier than May 3, 2010.  The Board finds that the duty to assist requires at least an attempt to procure any potential identifiable medical records that would support that the Veteran was receiving oxygen therapy for his service connected lung disorder as early as September 2009.  

Kidney Disease

In regards to the Veteran's claimed kidney disease, claimed as secondary to service-connected asbestos-induced pleural disease, medical treatment records indicate that the Veteran has been treated for such disability.  However, these records do not contain any discussion of nexus or relationship to the Veteran's military service or to his asbestos-induced pleural disease.  The Veteran has not been afforded a VA examination for this condition.

The Board finds that the Veteran should be afforded a VA examination in order to discuss the etiology of his disability.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).

As the Veteran has a currently diagnosed kidney disease and a service-connected condition upon which to base secondary service connection, the first and second McLendon elements are met.  In regard to the third element, the Veteran's representative pointed out at the August 2014 Board hearing that the Veteran's other conditions were indirectly found to be related to the Veteran's service-connected asbestos-induced pleural disease in a November 2012 opinion by Dr. J. S.  Although the Board notes that, at first glance, this opinion appears to be addressing the interrelationship between cardiovascular and respiratory conditions exclusively, the use of the term "organs" connotes a possibly wider breadth of applicability.  Even so, the lack of a sufficient rationale for the mechanisms by which such interrelationship occurs, as discussed within the context of the Veteran's claimed cardiovascular conditions above, renders this opinion inadequate for rating purposes.  Nonetheless, the opinion is still enough to meet the low threshold requirements of McLendon and the third element is found to be met.  Accordingly an examination is warranted and should be provided in order to ascertain the etiology of the Veteran's kidney disease and any possible relationship, to include aggravation thereof, with his service-connected asbestos-induced pleural disease.

Additionally,  the Veteran indicated recent treatment by a private nephrologist at his August 2014 Board hearing.  However, such described records are not currently associated with the claims file.  The duty to assist requires that VA make reasonable efforts to obtain relevant records that the claimant adequately identifies and authorizes VA to obtain.  38 U.S.C.A. § 5103A(b)(1); 38 C.F.R. § 3.159(c).  As such, the RO should attempt to obtain an authorization for these records and obtain them accordingly.

Bilateral Cataracts

Here the Veteran contends that his bilateral cataracts are related to his service-connected asbestos-induced pleural disease.  The Veteran has not been previously afforded a VA examination for this condition.   However, the Board finds that such an examination is necessary for the adjudication of this claim.  The record suggests that the Veteran has a diagnosis, as a February 2010 private treatment record from a Dr. D. C. noted that the Veteran had a history of cataracts, but there was no indication as to the etiology of this condition or any relationship to military service. The Board will afford the Veteran a VA examination and nexus opinion.  

Disability Manifested by Swelling of the Hands 

The Veteran has presented medical evidence, via a November 2012 private treatment examination, that he has swelling and pain in his lower extremities due to his service-connected asbestos-induced pleural disease.  However, the medical opinion did not address the Veteran's hands.  The Board will afford the Veteran a VA examination and nexus opinion.  

TDIU and Aid and Attendance/Housebound status

The Veteran should be provided VCAA notice in regard to these issues.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  In particular, the Veteran should be asked to more particularly identify the September 2009 record showing treatment with oxygen for his service-connected asbestos-induced pleural disease, outstanding records from Piedmont Hospital, and outstanding records from his private nephrologist.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. All attempts to procure records should be documented in the file. If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Provide the Veteran VCAA notice on the issues of entitlement to TDIU and entitlement to SMC based on the need for aid and attendance/housebound status.

3. The Veteran should also be scheduled for an appropriate VA examination by a qualified examiner in order to determine the etiology of the Veteran's kidney disease, to include any relationship to his service-connected asbestos-induced pleural disease, coronary artery disease, pulmonary hypertension, and carotid artery disease, such as cause or aggravation thereof.  The examiner should note in the examination report that the file has been reviewed. All indicated tests and studies should be accomplished. The examiner should describe all findings in detail and provide a complete rationale for all opinions offered. 

Following a complete review of the file and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current kidney disease was (i) caused by OR (ii) aggravated by the Veteran's service-connected asbestos-induced pleural disease, coronary artery disease, pulmonary hypertension, and carotid artery disease.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The examiner should explain the medical basis for the conclusions reached.  

The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained. In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion, or indicate the inability to provide the opinion is based on the limits of medical knowledge. If the examiner is unable to render an opinion because of a lack of specified evidence, the AMC should attempt to obtain that evidence and return the claims file to the examiner for completion of the opinion. 

4. The Veteran should also be scheduled for an appropriate VA examination by a qualified examiner in order to determine the diagnosis of and etiology of the Veteran's symptoms of pain and swelling in the hands, to include any relationship to his service-connected asbestos-induced pleural disease, coronary artery disease, pulmonary hypertension, and carotid artery disease, such as cause or aggravation thereof. The examiner should note in the examination report that the file has been reviewed. All indicated tests and studies should be accomplished. The examiner should describe all findings in detail and provide a complete rationale for all opinions offered. 

Following a complete review of the file and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any symptoms of swelling and pain of the hands, were (i) caused by OR (ii) aggravated by the Veteran's service-connected asbestos-induced pleural disease, coronary artery disease, pulmonary hypertension, and carotid artery disease.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The examiner should explain the medical basis for the conclusions reached.  

The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained. In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion, or indicate the inability to provide the opinion is based on the limits of medical knowledge. If the examiner is unable to render an opinion because of a lack of specified evidence, the AMC should attempt to obtain that evidence and return the claims file to the examiner for completion of the opinion. 

5. The Veteran should also be scheduled for an appropriate VA examination by a qualified examiner in order to determine the etiology of the Veteran's bilateral cataracts, to include any relationship to his service-connected asbestos-induced pleural disease, coronary artery disease, pulmonary hypertension, and carotid artery disease, such as cause or aggravation thereof.  The examiner should note in the examination report that the file has been reviewed. All indicated tests and studies should be accomplished. The examiner should describe all findings in detail and provide a complete rationale for all opinions offered. 

Following a complete review of the file and examination of the Veteran, the examiner should render an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current bilateral cataracts were (i) caused by OR (ii) aggravated by the Veteran's service-connected asbestos-induced pleural disease, coronary artery disease, pulmonary hypertension, and carotid artery disease.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible.

The examiner should explain the medical basis for the conclusions reached.  

The examiner should discuss the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim. If the examiner is unable to render an opinion without resorting to speculation, this should be noted and explained. In so doing, the examiner should identify the evidence required in order to render a non-speculative opinion, or indicate the inability to provide the opinion is based on the limits of medical knowledge. If the examiner is unable to render an opinion because of a lack of specified evidence, the AMC should attempt to obtain that evidence and return the claims file to the examiner for completion of the opinion. 

6. Review the examination reports to ensure that they are in complete compliance with the directives of this remand. If the reports are deficient in any manner, the AMC must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7. After completing the above action, the claims must be readjudicated, and the TDIU and SMC claims adjudicated. If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


